On Rich BARING.
A petition for rehearing, while admitting the correctness of the above opinion as between Reed and Bachman, complains of it as betweed Reed and the oil lessees under Bach-man. I answer at once that this concession logically yields the case. But let us go to the petition. It complains of that passage in the opinion that purchasers or lessees under Bachman or his heirs would be bound by the rule, that when Bachman purchased from the purchasers under the trust deeds he purchased for the common title. First, the petition says it was not necessary to the decision. Did not these oil lessees demur? Thereby they said that the bill contained no call for relief against them. The counsel say in argument that no relief can be given because their clients are innocent purchasers. They thus demand decision of this point. The facts as to this question appear in the bill and exhibits. This plainly called for decision of their cases. We had to say whether the bill showed in its facts and exhibits notice to them of Reed’s rights; for if it did, they had not that defence; but if it did not, their defence would be good. So, I cannot see why this matter was not involved in the decision.
Then, is the proposition of law above stated sound? The petition suggests that authority does not support it. The record shows that the land was conveyed originally to four joint tenants; they made a. deed of trust for its purchase price to Hall, trustee, on the whole tract. Two of them, Bachman and Reed, made a deed of trust on the share they bought from Reeves for its purchase price. Sales were made under those deeds of trust to Cain and Doutt, and those purchasers conveyed their purchases to Bachman. He thus bought in shares under incumbrances created by Bach*464man and Reed, a common joint incumbrance. That is, Bachman simply removed an incumbrance on the joint estate. The deeds from the trustee declared that the land was the same originally conveyed to the four joint tenants. So did the deeds of trust. Now, a purchaser or lessee must look back'through the title papers by which land comes, and is held to have notice of all facts appearing in them. Whether he reads them or not, he is affected with such notice; actual, if he reads them; constructive, if he does not read them-. Hogg’s Eq. Principles, 488; Morris v. Terrell, 2 Rand. 6; Graft v. Castleman, 5 Id. 207; Burwell v. Fauber, 21 Grat. p. 463; 23 Am. & Eng. Ency. L. (2d Ed.) 508. And such constructive notice is just as effective in law as actual notice. 21 Am. & Eng. Ency. L. (2d Ed.) 582; Cain v. Cox, 23 W. Va. 609. In addition, the law charges the purchaser with notice; not merely of facts on the face of the title papers, but also with notice of those facts which they suggest for prudent inquiry. As the opinion in French v. Loyal Co., 5 Leigh, p. 643, says, “they (the cases) show that wherever ordinary prudence would suggest an inquiry, notice is imputed by law, and the party is charged with everything of which the strictest inquiry would have put him in possession.” The Court said in Cain v. Cox, 23 W. Va. p. 609, “It is now considered everywhere that the settled doctrine in equity is, that what is considered as sufficient to put a person on inquiry is considered as conveying notice; for the law imputes to a person knowledge of a fact, of which the exercise of common prudence and ordinary diligence must have apprised him. ” 21 Am. & Eng. Ency. L. (2d Ed.) 584. See Lamar v. Hale, 79 Va. 147. “A purchaser of the common property from such cotenant, with notice of the character of.his title, will be limited in his holding to the actual interest of his grantor in such property. ” Parker v. Brast, 45 W. Va. 399. See Hogg’s Eq. Principles, 481-88. The purchaser “is bound not only by actual, but also by constructive notice, which'is the same in effect as actual notice. He must look to the title papers under which he buys, and is charged with notice of all the facts appearing upon their face, or to the knowledge of which .anything there appearing will conduct him. He has no right to shut his eyes or ears to the inlet of information, *465and then say he is a bona fide purchaser without notice.” Wood v. Krebs, 30 Grat. p. 715. “Means of knowledge, Avith the duty of using them are',1 in equity, equivalent to knowledge itself.” Cordova v. Hood, 17 Wall. 1. Price v. McDonald, 54 Am. Dec. 657, strongly supports this position. Row, under these principles what is the right of which the title papers would impute knowledge to those purchasing or leasing from Bachman’s heirs? The right of Reed to treat Bachman’s title acquired from Cain and Doutt by their purchases under the trust sales as acquired for their joint benefit, not as an adverse claim; the right of Reed to regard it as a mere removal of the incumbrance created by the deeds of trust on the joint property; an incumbrance made by both on a joint estate, both'responsible for it. The law gave Reed right to so regard Bachman’s purchase, and those acquiring from Bachman or his heirs Avere bound to know this law. Yock v. Mann, 57 W. Va. 187; Haymond v. Camden, 48 Id. 463. The title papers told them that the land was joint estate. The original deed so declared. The deeds of trust said so. The trustee’s deed said so. Such purchasers were warned of the. fact, and it was their duty to inquire of Reed whether he still claimed or had renounced his right, because there was the proper source of information. They were bound to take notice of the law giving Reed this right, and to inquire whether he yet claimed it. They purchased at their hazard. The title papers told them of his right, and in the strongest way called on the purchasers to see Avhether it had been extinguished. Reed was not bound to notify them of his right. They must inquire as to that right. This right of Reed’s was not required bylaw to be recorded. He had nothing which any statute required to be recorded, in addition to the recorded deeds. Except where a statute requires a deed or notice or other thing to be recorded, there is no obligation to record. It is questioned by the rehearing petition whether this right of Reed to treat Bachman’s purchase as one for the joint benefit was such an one called for inquiry, or was notified, as it Avas de-hors the papers. The general principles stated above answer that question; but the case of Gibson v. Winslow, 46 Pa. St. 380, 84 Am. Dec. 552, distinctly meets the precise point, holding that ‘ Where land OAvned jointly by three persons is *466purchased at a sheriff’s sale by one of them, on an execution against all, the buyer cannot set up his purchase adversely to them; he can, at most, only hold the former interests of his cotenants as their trustee. Whatever will put a purchaser upon inquiry, and lead to knowledge, is notice. He is bound to make inquiry where there is anything that would lead to a prudent man to make it, and he is therefore presumed to have known all that inquiry would have revealed to him. Where land owned jointly by three persons is sold on execution against them, and is purchased by one of the joint owners, the deed of the sheriff carries with it notice that the land has been sold on execution, -as the property of three joint owners, and purchased by one of them, and that the title of the other joint owners remained in them. Therefore, no subsequent vendee can be. treated as a purchaser without notice.” Parker v. Brast, 45 W. Va. 399, is pointed authority to show that purchasers under Bachman must know that his purchase was for all. It makes no difference that Bachman did not himself buy at the trust sales. He got in the title sold, and the moment he got it, it was the same title and affected by the same cast of joint tenancy and trust as before. 17 Am. & Eng. Ency. L. (2d Ed.) 676. In Parker v. Brast, cited, one joint tenant permitted the joint property to be sold for taxes, as Bachman in this case permitted, indeed, as the bill charges, caused the joint property to be sold for a joint .debt, and a stranger purchased at the tax sale, as in this case, and then conveyed to the joint tenant failing to pay taxes, as in this case the purchasers conveyed to Bachman, who failed to pay the debt. The court said that the purchase by the joint tenant, though .from a stranger to the title, was a purchase for the common benelit of all the joint owners. Point 1 in that case roads thus: “ Where a cotonant permits the common property to be sold for taxes, and directly or indirectly secures the title in his own name, his deed will be avoided at the instance of his co-tenant, or he will be held to be a trustee holding the legal title for their mutual benefit.” In that case, too, it was distinctly held that when Brast purchased from Lanck, a joint tenant, who bought from the tax purchaser, Brast was affected with notice that Lanck was á joint tenant, and that Ms purchase was only a redemption from the tax sale for the *467benefit of all the owners.' The case of Parker v. Brast is almost identical with and rules this case. I assert that it supports the reasoning above, and is itself supported by authorities above cited.
Tt cannot be said as Doutt, a stranger, .purchased at the trust sale and conveyed three fifths to Bachman, the case is different from what would be the case if Bachman had himself purchased under the trust sale. Did not Doutt, by such purchase, himself become only a tenant in common with Reed and Bachman?
Doutt purchased an undivided, I say undivided interest, and thus was a. tenant in common, and being such, Bachman acquiring the three fifths from Doutt has the same character as Doutt, that is, a tenant in common. ■
I do not question the law proposition that when once a joint tenancy or in common has ceased and ended — when the parties are no longer cotenants — .one of them may purchase an outstanding title; but in this case that doctrine does not apply, because the cotenancy never ceased for a moment, and exists to-day. Why? When Bachman obtained the release of two-fifths, he released an undivided two-fifths and simply lifted the deed of trust from the two-fifths in which Bachman and Reed were cotenants. The release could not enure to Bachman’s sole interest; it simply left them cotenants in such fifths; it did not convoy the fifths to Bachman alone. When Bachman acquired the Reeves interest Reed and he were cotenants, because the tracts had never been divided, and when Doutt released the two-fifths, Reed and Bachman still owned the two-fifths together. So Bachman’s acquiring the Reeves interest was for joint benefit. So with Bachman’s acquirement of the three-fifths under the second trust sale. The joint ownership was not severed by the sale of the Reeves fifth, nor by the sale of three-fifths under the second trust sale. Furthermore, note, that the original conveyance of the whole tract was to Bachman, Reed, Reno and Reeves. Each taking one fourth, undivided. When the sales under the deeds of trust were made the sales were of fifths, not fourths, it being supposed that Swope had an interest. But Swope had no interest. The legal title was in four, and the sales under the trusts being of fifths, not fourths, there remained in the. four cotenants an undi-*468vide;] interest represented by the difference between fourths and fifths, that is oné-twentieth, not touched by the sales under the deeds of trust, that is one-twentieth in' each co-tenant. This is another reason why the cotenancy still existed after the sales under the deeds of trust, and, therefore, when Bachman acquired interests sold under the deeds of trust lie acquired them for the benefit of his co-tenant, Reed, because the cotenancy had never for a moment ceased.
It is hardly necessary to say that this decision does not touch the rights of purchasers or lessees of Bachman’s heirs arising from any adverse possession by them after the be-, ginning of their rights. When their rights began, just how, or under what circumstances does not appear, in the bill, so as to enable us to pass on that statute as to them.
The bill states facts from which the question arises whether the lessees were affected with notice, and to raise the question of laches; but it does not give the date of the lessees’ possession, or whether they had deeds or not for color of title. Another reason why the claim of innocent purchasers cannot prevail is, that it does not appear from the bill that the parties are purchasers for valuable consideration paid and complete title.

Reversed.